Citation Nr: 1124398	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, B.L.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for COPD.

In May 2009, a formal hearing before a Decision Review Officer was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that his currently diagnosed COPD is related to Agent Orange exposure during active service.  The Board notes that the Veteran had service in the Republic of Vietnam.

Private and VA treatment records reflect that the Veteran is currently diagnosed with and treated for COPD.  In support of his claim, the Veteran submitted a March 2008 letter from his private physician, in which the physician indicated that he had been treating the Veteran for severe COPD since April 2004.  The physician opined that the Veteran, in the physician's opinion, is more likely than not to have suffered this condition from exposure to Agent Orange in the past during his military service.  The physician stated that while in Vietnam, the Veteran had 1 year and 7 months of exposure to Agent Orange.  There was no rationale provided for the physician's opinion that the Veteran's currently diagnosed COPD is linked to Agent Orange exposure during active service, nor did the physician address the Veteran's 40 year history of smoking.  
 
VA treatment records reveal that the Veteran underwent an Agent Orange Program consultation in January 2009.  The Veteran reported that while in Vietnam, he operated in areas recently sprayed with Agent Orange, and was exposed to other herbicides as well.  The physician's assistant conducting the evaluation did not perform a physical examination or any laboratory testing of the Veteran during the consultation.  However, the physician's assistant noted that the Veteran does not currently show evidence of any Agent Orange related disease.  He stated that lung cancer is the only respiratory problem presumed to be Agent Orange related, while COPD is not.  The Board also observes that recent treatment records show that the Veteran reported having a tobacco use history of smoking 2 packs per day for 40 years.

While the Veteran was provided with a general medical examination in April 2008 for nonservice-connected pension purposes, such examination did not provide an opinion with regards to the etiology of the Veteran's diagnosed COPD.  The Veteran has not been accorded a pertinent VA examination during the current appeal.  Accordingly, on remand the Veteran should be given an opportunity to undergo a relevant VA examination to determine the nature of his current COPD and its possible relationship to active service, including Agent Orange exposure therein.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

The Veteran has reported in a written statement and to treatment providers that he has applied for Social Security Administration (SSA) disability benefits due to his COPD.  A printout of an SSA inquiry in the claims file shows that the Veteran's claim was denied.  However, a copy of the SSA decision and the underlying records upon which the denial was based are not contained in the claims file.  Thus, a request should be made to the SSA for any records pertaining to the Veteran's claim for those benefits, including any medical evidence relied upon in making the decision.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since December 2009 from the VA Medical Center in Durham, North Carolina and the Community-Based Outpatient Clinic in Raleigh, North Carolina.

2.  Request that the SSA provide the records pertinent to the Veteran's claim for SSA disability benefits, including any medical records relied upon concerning that claim, and associate such records with the Veteran's claim file.

3.  The RO/AMC should schedule the Veteran for a VA respiratory examination to determine the nature of his current COPD and to provide an opinion as to its possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed COPD arose during service or is otherwise related to the Veteran's military service, including his exposure to Agent Orange therein.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


